United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF THE NAVY, HAMPTON
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 08-1795
Issued: December 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 16, 2008 appellant filed a timely appeal from a March 26, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration. There is no merit decision within one year of the filing of this appeal. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.2, the Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
The Office accepted that on or before October 26, 1987 appellant, then a 39-year-old
shipfitter, sustained bilateral carpal tunnel syndrome due to repetitive hammering. Following the
injury, he worked light duty and then returned to full duty. The Office accepted a recurrence of
disability commencing March 14, 1990. Appellant underwent a left median nerve release on
December 17, 1990, followed by light duty beginning in January 1991. He underwent a right

median nerve release on December 18, 1991.1 Appellant returned to light duty in a clerical
position in February 1992.
In January 1993, appellant was placed on permanent light duty. From August 17, 1993 to
August 20, 1999, he was assigned to the carpentry shop doing special projects. Appellant’s
light-duty position was withdrawn in July 1999. The employing establishment separated him
effective August 20, 1999 due to disability.
The Office accepted that appellant sustained a recurrence of total disability beginning
August 20, 1999 following his separation from the employing establishment. Appellant
underwent a repeat left median nerve release on December 17, 1999. He received compensation
on the periodic rolls, using a March 14, 1990 effective pay rate.
Appellant remained off work from 2000 to 2003.2 He participated in vocational
rehabilitation in 2004 and 2005. Dr. Thomas E. Fithian, an attending Board-certified orthopedic
surgeon, opined on February 13, 2005 that appellant could drive 4 hours a day with 10-minute
breaks between each hour.
On March 1, 2005 appellant began work as a private-sector truck driver for 20 hours a
week. He earned $7.50 an hour or $150.00 a week. Appellant continued in this job through
February 2006.
In a March 24, 2006 memorandum, the Office noted that the hourly pay rate for
appellant’s date-of-injury job was $20.58 as of March 1, 2005. Appellant’s actual private-sector
earnings as of March 1, 2005 were $7.50 an hour. He was compensated at a recurrent pay rate,
using the March 14, 1990 recurrence of disability as the effective date.
By decision dated September 19, 2006, the Office reduced appellant’s monetary
compensation effective March 1, 2005 based on his actual earnings as a truck driver. It found
that his earnings as a truck driver represented his wage-earning capacity. The Office determined
that appellant’s disability began on March 14, 1990, the date of recurrence of disability following
the accepted injury. The pay rate as of March 14, 1990 was $479.20 a week. The current
weekly pay rate for the job and step when injured was $823.20. Appellant’s actual weekly
earning capacity was $150.00. The Office calculated that appellant was entitled to $1,492.42
every 28 days due to an 82 percent loss of wage-earning capacity.
In an October 15, 2006 letter, appellant requested a telephonic hearing, held on
February 8, 2007. During the hearing, he asserted that the Office should have used his pay rate
as of August 1999 in adjusting his compensation as he had returned to full duty. Appellant
submitted additional evidence.

1

By decision dated April 7, 1994, the Office granted appellant a schedule award for a 20 percent permanent
impairment of the left upper extremity and a 25 percent permanent impairment of the right upper extremity.
2

Appellant underwent a total right knee replacement in May 2001 pursuant to Claim No. xxxxxx834. This claim
is not before the Board on the present appeal.

2

In a February 19, 2004 note, Dr. Fithian limited appellant to operating a vehicle no more
than 60 minutes a day. He submitted February 7, 2007 and February 4, 2008 progress notes.
In a February 3, 2007 affidavit of earnings and employment (Form EN1032), appellant
noted earning $7.50 an hour from November 1, 2005 to February 1, 2007 as a truck driver in the
private sector. He earned a total of $7,800.00.
By decision dated and finalized April 16, 2007, an Office hearing representative affirmed
the September 19, 2006 wage-earning capacity determination. The hearing representative found
that appellant had returned to work in the private sector on March 1, 2005, earning $7.50 an hour
driving a truck. Appellant performed those duties for more than 60 days prior to the
September 19, 2006 decision. The hearing representative further found that the Office properly
calculated the new compensation rate using appellant’s pay rate in effect on the date disability
began.
In a March 11, 2008 letter, appellant requested reconsideration. He asserted that the
Office erred by failing to use a recurrent pay rate in determining his wage-earning capacity.
Appellant asserted that it should have based his compensation on a recurrent pay rate as of
August 1999, when his light-duty position was withdrawn. He submitted an excerpt from the
Office’s procedure manual, providing that pay rate for disability should be based on the date-ofinjury pay rate, the date of recurrence or the date disability began, whichever was higher.
Appellant noted that he would enclose an August 1999 pay stub showing his pay rate. This pay
stub is not of record.
Appellant also submitted a February 13, 2005 letter from Dr. Fithian finding him able to
drive 4 hours a day with 10-minute breaks between each hour. A February 2, 2008 affidavit of
earnings and leave (Form EN1032) showed that appellant worked from October 1, 2006 to
December 31, 2007 as a truck driver earning $7.50 an hour with a total $8,200.00 in earnings.
By decision dated March 26, 2008, the Office denied reconsideration on the grounds that
appellant did not submit new, relevant evidence or substantive legal questions. It found that
appellant’s March 11, 2008 letter and procedure manual excerpt were duplicative of his
arguments at the February 8, 2007 hearing.
LEGAL PRECEDENT
To require the office to reopen a case for merit review under section 8128(a) of the Act,3
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitue
relevant and pertinent new evidence not previously considered by the Office.4 Section 10.608(b)
provides that, when an application for review of the merits of a claim does not meet at least one

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

3

of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.5
When reviewing an Office decision denying a merit review, the function of the Board is
to determine whether the Office properly applied the standards set forth at section
10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.6
ANALYSIS
The Office reduced appellant’s wage-earning capacity in a September 19, 2006 decision,
affirmed by an Office hearing representative on April 16, 2006.
Appellant requested
reconsideration by March 11, 2008 letter. He asserted that the Office should have used a
recurrent pay rate in calculating his wage-earning capacity.
Appellant’s March 11, 2008 letter is repetitive of the arguments which were raised before
the Office hearing representative. Evidence or argument which is duplicative or cumulative in
nature is insufficient to warrant reopening a claim for merit review.7 This evidence does not
require reopening the record for further merit review. Dr. Fithian’s letter and the Form EN1032
do not address the pay rate issue. The Board has held that the submission of evidence which
does not address the particular issue involved does not comprise a basis for reopening a case.8
Appellant has not established that the Office improperly refused to reopen his claim for a
review of the merits under section 8128(a) of the Act. He did not show that the Office
erroneously applied or interpreted a specific point of law, advance a relevant legal argument not
previously considered by the Office or constitute relevant and pertinent new evidence not
previously considered by the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review.

5

6

20 C.F.R. § 10.608(b). See also T.E.., 59 ECAB ___ (Docket No. 07-2227, issued March 19, 2008).
Annette Louise, 54 ECAB 783 (2003).

7

Denis M. Dupor, 51 ECAB 482 (2000). See also David Champion, (Docket No. 05-1373, issued December 15,
2005) (where the Board held that the claimant’s arguments on reconsideration regarding a recurrent pay rate were
repetitive of his prior arguments and were therefore insufficient to reopen the case for a merit review).
8

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 26, 2008 is affirmed.
Issued: December 23, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

